Order annulling the determination of the board of standards and appeals reversed upon the law and the facts, with fifty dollars costs, certiorari order dismissed and the determination of the board of standards and appeals reinstated and confirmed. The board denied the application of the respondent to erect and maintain a gasoline service station upon a triangular plot of land on Northern boulevard, borough of Queens, city of New York. The court at Special Term reversed the decision of the board upon the ground that the board gave little consideration to the question of “ practical difficulties or unnecessary hardships  and that it arrived at its determination without stating facts in support of its conclusions. Photographs and blueprints of the property in question and vicinity, showing the physical conditions, are some evidence of the existing conditions and justify the board in the conclusion reached. There being no convincing proof that it is impossible to use the property for any other purpose than a gasoline service station, respondent has not shown practical difficulties or unnecessary hardships sufficient to exempt it from the general rule. The “ presumption in favor of the correctness of the determination arrived at by the board of appeals ” has not been negatived by the record. (People ex rel. Werner v. Walsh, 212 App. Div. 635, 640; affd., 240 N. Y. 689.) Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.